Citation Nr: 1217786	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-47 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or by reason of being housebound.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to November 1946.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied the Veteran's claims for service connection for posttraumatic stress disorder (PTSD) and sleep apnea, special monthly compensation (SMC) based upon the need for the regular aid and attendance of another person or by reason of being housebound, and TDIU. During the appeal, jurisdiction was transferred to the Roanoke, Virginia RO.

In his November 2009 substantive appeal, the Veteran requested a hearing. The request was withdrawn in June 2010.

In October 2010, the Board remanded the claim for additional development.

In October 2011, the Appeals Management Center (AMC) granted service connection for posttraumatic stress disorder (PTSD). Since this rating action results in a full grant of the benefit sought, this issue is no longer before the Board.

In December 2011, the Board remanded the claim for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's sleep apnea is not related to active duty.

2.  The Veteran is service-connected for PTSD only at a 30 percent disability rating. 

3.  The Veteran is not service-connected for a disability that is productive of blindness in both eyes with 5/200 visual acuity or less or concentric contraction of the visual field to 5 degrees or less, is not a patient in a nursing home, and is not bedridden.  His service-connected PTSD, alone, is not otherwise shown to be so disabling as to render him unable to care for his daily needs or protect himself from the hazards incident to his environment.

4.  The Veteran is not permanently housebound by reason of his service-connected PTSD.

5.  The medical and other evidence of record does not indicate the Veteran's service-connected PTSD precludes him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2011).

2.  The criteria for SMC based upon the need for regular aid and attendance of another person or on account of being housebound have not been met. 38 U.S.C.A. §§ 1114(l)-(s) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350(i)(2), 3.351(b)-(c), 3.352(a), 4.25 (2011).

3.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claims for service connection for sleep apnea and his claims for special monthly compensation and TDIU in a September 2008 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  The letter informed him that he should submit any information relevant to his claim, and met the notification requirements set out in Dingess.  Finally, the Veteran has substantiated his status as a Veteran.
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In its October 2010 remand, the Board noted that the RO had determined, in February 2009 Formal Finding on the Unavailability of Records, that service treatment and personnel records for  the Veteran's period of service from November 2, 1945 to November 16, 1946 were unavailable due to fire.   However, the Veteran's separation report had also indicated 1 year, 10 months, and 1 day of  active service prior to November 1945.  In addition, in a November 2009 statement, the Veteran had indicated that he was drafted into the Army in December 1943 and returned home in August 1945, and then enlisted in the Army from November 1945 to November 1946.  

As such, the Board instructed the agency of original jurisdiction (AOJ) to contact the National Personnel Records Center (NPRC) or other appropriate entity and request all service records for the period from December 1, 1943 through October 1945.  In November 2010, the AOJ contacted the NPRC but listed the period of service from November 2, 1945 to November 16, 1946.   The Board again remanded the case in December 2011 with instructions to the AOJ to request records from the period beginning in December 1943.  

The AOJ subsequently requested the Veteran's records for the time period from December 1, 1943 through October 1945 in December 2011.  In February 2012 the records management center (RMC) responded that the records were "fire-related" but that it had searched alternate records to confirm the Veteran's service from December 1943 to November 1946.  It also noted that there were alternate record sources that could be used to reconstruct parts of lost service treatment records, but the complete service record could not be reconstructed.  The AOJ issued a Formal Finding of Unavailability of these records later in February 2012.  

Destruction of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision. Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  VA obtained all of the identified post-service VA treatment records. 

Where service medical records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The RMC did search alternate records to verify the Veteran's periods of service.  The Veteran has not reported any specific treatment in service; hence there are no alternate record sources that would be reasonably likely to yield evidence pertinent to his claims.

In addition, in the October 2010 remand, the Board instructed the RO to follow the procedures to obtain records of the Veteran's treatment by Dr. WSM since 2005.  Later in October 2010, the AOJ sent the Veteran a letter asking him to provide a release to obtain these records and providing him with a release form.  The Veteran did not respond to this letter.  VA is only required to obtain records for which necessary releases are provided.  38 C.F.R. § 3.159(c)(1)(ii) (2011).  As such, the Board finds that the AOJ has substantially complied with its remand instructions. 

The Veteran was not afforded a VA examination for his claimed disabilities.  Under the VCAA, VA is obliged to provide an examination when necessary to decide the claim.  38 U.S.C.A. § 5103A.  In the case of a claim for service connection an examination is necessary when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between a current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Nonetheless, evidence of a link between current disability and service must be sufficient and, the Board must consider lay evidence, but give it whatever weight it deems it is entitled to.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all Veterans in disability cases involving nexus issues).  

In this case, as explained in greater detail below, the Veteran has claimed entitlement to service connection for sleep apnea, but has not offered any contentions with regard ongoing symptoms since service or a nexus with an in-service incident.  In addition, there is no medical evidence that the Veteran's sleep apnea is related to service.  Without any evidence that his current sleep apnea may be related to service, an examination is not warranted.  In addition, the Veteran has not been afforded examinations for his claims for entitlement to special monthly compensation and TDIU; however, the Veteran is service-connected for PTSD only, and the evidence does not reflect that the Veteran's disability picture due to his service-connected PTSD meets the criteria for these entitlements.   A current VA examination report, from November 2010, is part of the record of evidence, and adequately describes the symptomatology associated with his only service-connected disability, PTSD.  As such, examinations are not warranted with regard to these claims.

Service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has filed a claim for entitlement to service connection for sleep apnea.  He has not, however, made any contentions with respect to its relationship to active duty.  The Veteran has stated that he was diagnosed with sleep apnea in August 2005.

Medical records reflect that the Veteran had a cerebrovascular accident (CVA) in March 2005.  

An October 2008 letter from his private physician shows that he had been treating the Veteran since August 2005, and that the Veteran was diagnosed with sleep apnea.  The private physician also submitted a letter in October 2009, in which he confirmed that the Veteran had sleep apnea since August 2005, but provided no information or opinion linking the current sleep apnea to the Veteran's active duty.

There is no other evidence that the Veteran's current sleep apnea is related to service.  Medical evidence reflects that it was not diagnosed until 2005, almost 60 years after his discharge from active duty.  The Veteran has not provided any contentions that his symptoms began on active duty or have continued since his discharge.  

With no evidence linking the disability to active duty or providing a showing of continuing symptoms since his discharge, service connection is not warranted.  As the evidence is against the claim, the benefit of doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Special Monthly Compensation

Special monthly compensation at the aid and attendance rate is payable when a Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person. To establish a need for regular aid and attendance, a Veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance. 38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature. It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment. Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).

The particular personal functions which a Veteran is unable to perform should be considered in connection with the claimant's condition as a whole. The evidence need only establish that a Veteran is so helpless as to need regular aid and attendance, not constant need. Determinations that a Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the Veteran to be in bed. They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

A Veteran must be unable to perform one of the enumerated disabling conditions, but a Veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  The criteria for determining whether a Veteran is in need of the aid and attendance of another person may be met if he is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that a Veteran remain in bed. The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.

In order for a Veteran to prevail in his claim, the evidence must show that it is a service-connected disability that has resulted in the need for regular aid and attendance. Prejean v. West, 13 Vet. App. 444 (2000).  The Veteran's service connected PTSD, does not affect his vision and the Veteran reportedly lives at home.  His disability was not found to impair his judgment or thought processes on the most recent VA examination.  There is no other evidence that it interferes with his ability to protect himself from the hazards incident to his environment or undertake the activities of daily living.  The examination report shows that he is able to live alone without any reported assistance in activities of daily living.  The record also shows that the Veteran is not bedridden and is relatively active-visiting friends and the mall and going to movies.

In short, the evidence does not show that as a result of PTSD, any of the factors listed in 38 C.F.R. § 3.351 or 3.352 are present.  The evidence is against the grant of special monthly compensation based on the need for aid and attendance.

Housebound

Special monthly compensation is also payable, under 38 U.S.C.A. 1114(s), where a Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. This requirement is met when a Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 38 C.F.R. § 3.350(i)(2).

In this case, the Veteran does not have a single service connected disability that is rated total.  His sole service connected disability is PTSD rated 30 percent disabling; and as discussed below, a grant of TDIU based on that disability is not warranted.  Cf. Buie v. Shinseki, 24 Vet. App. 242, 250-1 (2010) (TDIU granted on the basis of a single service connected disability could satisfy the requirement for a single disability rated total).

Accordingly, the Veteran is not eligible for SMC on account of being housebound. 38 U.S.C.A. §§ 1114(l), 5107(b); 38 C.F.R. §§ 3.351, 3.352.  In addition, there is no evidence that the Veteran's service-connected PTSD renders him confined to his home.  Thus, the criteria for SMC on account of being housebound are also not met. 38 U.S.C.A. §§ 1114(s); 5107(b); 38 C.F.R. § 3.350(i)(2).

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt doctrine is not applicable and the claim for SMC based on the need for regular aid and attendance of another person or on account of being housebound must be denied. See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

TDIU

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). The Board is precluded from granting a TDIU under § 4.16( b) in the first instance. 

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993). 

As noted previously, the Veteran is service-connected for PTSD only at a 30 percent disability rating.  Therefore, he does not meet the percentage requirements set out in 38 C.F.R. § 4.16(a).  Where the evidence suggests that a Veteran may be unemployable due to service connected conditions that do not meet the percentage requirements, the Board is required to remand the claim for referral to the appropriate first line authority for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

While the Veteran indicated on his October 2010 Form 21-8940 that he became unable to work in 1993 due to his service-connected PTSD and non-service-connected sleep apnea, at his November 2010 VA PTSD examination, the Veteran reported that he retired at the age of 68 in 1993, and that he was eligible for retirement based upon age or duration of work.  He indicated that he had worked steadily throughout his adult life, but that, as he grew older, he became anxious operating the forklift.  

The VA examiner found that the Veteran's PTSD symptoms caused clinically significant distress or impairment in occupational functioning, and that his symptoms were moderately severe.  He assigned a global assessment of functioning (GAF) score of 55.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Id.  

Thus, while the evidence reflects that the Veteran's PTSD causes some occupational impairment, there is no evidence that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  It does not appear that the Veteran has alleged unemployability solely due to PTSD.  

In his most recent communication to the Board, in May 2012, the Veteran referred to the effects of his advanced age, sleep apnea, stroke, and bladder cancer in addition to PTSD.  While it is plausible that the combined effects of these factors would render the Veteran unable to engage in gainful employment; a TDIU would require that the PTSD alone rendered him unemployable.  38 C.F.R. § 4.16.  The weight of the evidence is against such a finding, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for sleep apnea is denied.

Entitlement to SMC based upon the need for regular aid and attendance of another person or on account of being housebound is denied.

Entitlement to a TDIU is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


